DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  lines 13-14 recite “25: 1 or larger and;” which seems to have the semicolon in the wrong place and should read “25:1 or larger; and”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 17-18 recite “a change of the related voltage/current characteristic of the semiconductor junction”.  Since “a related voltage/current characteristic” of the device has not been claimed, it is not clear what this characteristic is, or if it is intended to be a new characteristic.  This issue renders the claim indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9-11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over CRIPE (US 10153421) in view of ELMEGREEN (US 20130009668).
Regarding claim 1, as best as the examiner is able to ascertain the claimed invention, CRIPE discloses a piezo-junction device, comprising: 
a piezoelectric element (piezo actuator comprising 104, 102 and 106, see fig 1, col 3 line 53 to col 4 line 6) comprising two electrodes (first and second electrodes 104 and 106) and piezoelectric material (PZT layer 102) in-between; and 
a semiconductor junction device (Schottky diode comprising samarium monochalcogenide which is a semiconductor and 110 which is a conductive electrode, see fig 1, col 3line 53 to col 4 line 37) adjacent to the piezoelectric element such that one of the two electrodes of the piezoelectric element is in contact with the semiconductor junction device connecting the semiconductor junction device and the piezoelectric element electrically in series (106 is directly in contact with 108, see fig 1), wherein the semiconductor junction device is a Schottky diode (the contact between 108 and 110 can form a Schottky diode, see col 4 lines 30-34), 
where the semiconductor junction device and the piezoelectric element are together positioned in a fixed mechanical clamp (the frame or clamp 112, see fig 1, col 4 lines 8-10) such that the piezoelectric element with an applied electrical field applies strain to the semiconductor junction device causing a change in Fermi levels of the semiconductor junction device (102 is a piezoelectric actuator 
CRIPE fails to explicitly disclose a device wherein a ratio of a dimension of a cross section of the piezoelectric element to a dimension of a cross section of the semiconductor junction device is larger than 25:1 and;
wherein the ratio is selected for the piezoelectric element to have sufficient strain to manipulate the Femi level to cause a change in the Fermi level of the semiconductor junction device by an amount resulting in a change of the related voltage/current characteristic of the semiconductor junction by a factor greater than or equal to 10.
ELMEGREEN discloses a device wherein a ratio of a dimension of a cross section of the piezoelectric element to a dimension of a cross section of the semiconductor junction device is 25:1 or larger (a lateral dimension of the piezoelectric element PE 106 can be 2000 nm and a lateral dimension of the piezo resistive element PR 114 can be 20 nm, giving a ratio of 100:1, see fig 2A, para 51) and;
wherein the ratio is selected for the piezoelectric element to have sufficient strain to manipulate the Femi level to cause a change in the Fermi level of the semiconductor junction device by an amount resulting in a change of the related voltage/current characteristic of the semiconductor junction by a factor greater than or equal to 10 (the effect of the PE material 106 is to apply a compression to the PR material 114 which can reduce its impedance by 3-5 orders of magnitude, which is a change in electrical characteristics by a factor of more than 10, see fig 2, para 56).
CRIPE and ELMEGREEN are analogous art because they both are directed towards piezoresistive transistor devices and one of ordinary skill in the art would have had a reasonable expectation of 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of CRIPE with the specific numerical values for size and gain of ELMGREEN in order to enhance the pressure in the PR material (see ELMEGREEN para 51).
Additionally, parameters such as the size of layers or the ratio of the change in electrical properties in the art of semiconductor transistor devices are subject to routine experimentation and optimization to achieve the desired device characteristics during fabrication. It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the size of layers or the ratio of the change in electrical properties in the device of CRIPE in order to make a device which operates at low voltages and have a fast recovery time (see CRIPE col 5 lines 51-61).
Regarding claim 5, as best as the examiner is able to ascertain the claimed invention, CRIPE and ELMEGREEN disclose the piezo-junction device according to claim 1.
CRIPE further discloses a device, wherein the piezo-junction device is positioned over a substrate (the device 104-110 is positioned over a portion of the clamp 112 which can be considered the substrate, see fig 1).
Regarding claim 9, as best as the examiner is able to ascertain the claimed invention, CRIPE and ELMEGREEN disclose the piezo-junction device according to claim 1.
CRIPE fails to explicitly disclose a device, wherein a ratio of a dimension of a cross section of the piezoelectric element to a dimension of a cross section of the semiconductor junction device is 25:1 or larger and the factor is less than or equal to 10^4.
ELMEGREEN discloses a device, wherein a ratio of a dimension of a cross section of the piezoelectric element to a dimension of a cross section of the semiconductor junction device is 25:1 or larger (a lateral dimension of the piezoelectric element PE 106 can be 2000 nm and a lateral dimension 
CRIPE and ELMEGREEN are analogous art because they both are directed towards piezoresistive transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of CRIPE with the specific numerical values for size and gain of ELMGREEN because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of CRIPE with the specific numerical values for size and gain of ELMGREEN in order to enhance the pressure in the PR material (see ELMEGREEN para 51).
Additionally, parameters such as the size of layers or the ratio of the change in electrical properties in the art of semiconductor transistor devices are subject to routine experimentation and optimization to achieve the desired device characteristics during fabrication. It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the size of layers or the ratio of the change in electrical properties in the device of CRIPE in order to make a device which operates at low voltages and have a fast recovery time (see CRIPE col 5 lines 51-61).
Regarding claim 10, as best as the examiner is able to ascertain the claimed invention, CRIPE and ELMEGREEN disclose the piezo-junction device according to claim 1.
CRIPE further discloses a device, wherein the applied strain to the semiconductor junction device causing a change in Fermi levels of the semiconductor junction device, such that a current/voltage characteristic of the semiconductor junction device is changed (the conductivity of 108 can be changed by applied strain, see col 4 lines 7-17).
Regarding claim 11, as best as the examiner is able to ascertain the claimed invention, CRIPE and ELMEGREEN disclose the piezo-junction device according to claim 5.

Regarding claim 14, as best as the examiner is able to ascertain the claimed invention, CRIPE and ELMEGREEN disclose the piezo-junction device according to claim 1.
CRIPE further discloses a device, wherein the semiconductor junction device is a homo-junction device or a hetero junction device (the Schottky diode is formed by the contact between electrode 110 and semiconductor 108, which are different materials and therefore constitute a heterojunction device, see fig 1).
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over CRIPE (US 10153421) and ELMEGREEN (US 20130009668) in view of FLYNN (US 3357698).
Regarding claim 6, as best as the examiner is able to ascertain the claimed invention, CRIPE and ELMEGREEN disclose the piezo-junction device according to claim 5.
CRIPE fails to explicitly disclose a device, wherein the fixed mechanical clamp is a high Young's modulus yoke.
FLYNN discloses a device, wherein the fixed mechanical clamp is a high Young's modulus yoke (the C-clamp 1 can be made of Iron, which has a Young's modulus of 210 GPa, see fig 1, col 1 line 62).
CRIPE and FLYNN are analogous art because they both are directed towards devices featuring claims and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of CRIPE with the clamp material of FLYNN because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of CRIPE with the clamp material of FLYNN in order to provide an improved C-clamp (see col 1 lines 17-20).
claim 7, as best as the examiner is able to ascertain the claimed invention, CRIPE. FLYNN and ELMEGREEN disclose the piezo-junction device according to claim 6.
CRIPE further discloses a device, wherein the substrate is a portion of the high Young's modulus yoke (the substrate under 102 is a portion of the clamp 112, see fig 1).
Regarding claim 8, as best as the examiner is able to ascertain the claimed invention, CRIPE. FLYNN and ELMEGREEN disclose the piezo-junction device according to claim 7.
CRIPE fails to explicitly disclose a device, wherein the high Young's modulus has a value between 100 and 300 GPa.
FLYNN discloses a device, wherein the high Young's modulus has a value between 100 and 300 GPa (a c-clamp can be made of iron which has a Young's modulus of 210 GPa, see col 1 line 62).
CRIPE and FLYNN are analogous art because they both are directed towards devices featuring claims and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of CRIPE with the clamp material of FLYNN because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of CRIPE with the clamp material of FLYNN in order to provide an improved C-clamp (see col 1 lines 17-20).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over CRIPE (US 10153421) and ELMEGREEN (US 20130009668) in view of STOPPEL (US 20170325030).
Regarding claim 12, as best as the examiner is able to ascertain the claimed invention, CRIPE and ELMEGREEN disclose the piezo-junction device according to claim 1.
CRIPE fails to explicitly disclose a device, wherein the fixed mechanical clamp is a micro-cavity within semiconductor bulk material.

CRIPE and STOPPEL are analogous art because they both are directed towards piezoresistive devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of CRIPE with the semiconductor cavity of STOPPEL because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of CRIPE with the semiconductor cavity of STOPPEL in order to make a MEMS loudspeaker (see STOPPEL para 7).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over CRIPE (US 10153421) and ELMEGREEN (US 20130009668) in view of FENNER (US 3482189).
Regarding claim 13, as best as the examiner is able to ascertain the claimed invention, CRIPE and ELMEGREEN disclose the piezo-junction device according to claim 5.
CRIPE fails to explicitly disclose a device, wherein the substrate constitutes one portion of the semiconductor junction device.
FENNER discloses a device, wherein the substrate constitutes one portion of the semiconductor junction device (the layer 7 on which other layers are formed, making it a substrate, forms the base of the semiconductor junction device 1, see figs 1 and 5). 
CRIPE and FENNER are analogous art because they both are directed towards piezoresistive devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of CRIPE with the geometry of FENNER because they are from the same field of endeavor.
.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over CRIPE (US 10153421) and ELMEGREEN (US 20130009668) in view of SCHWARZMAN (US S20090230441).
Regarding claim 15, as best as the examiner is able to ascertain the claimed invention, CRIPE and ELMEGREEN disclose the piezo-junction device according to claim 1.
CRIPE fails to explicitly disclose a device, wherein an active portion of the piezoelectric device is selected out of the materials ZnO. Si, III-V semiconductors and II- VI semiconductors.
SCHWARZMAN discloses a device, wherein an active portion of the piezoelectric device is selected out of the materials ZnO (the piezoelectric material can be ZnO, see para 53). Si, III-V semiconductors and II- VI semiconductors.
CRIPE and SCHWARZMAN are analogous art because they both are directed towards ferroresistive devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of CRIPE with the piezoelectric material of SCHWARZMAN because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of CRIPE with the piezoelectric material of SCHWARZMAN in order to control the piezo-pn switch in a completely dielectrically insulated way (See SCHWARZMAN para 20).
Response to Arguments
Applicant's arguments filed 4/2/2021 have been fully considered but they are not persuasive.
Regarding claim 1, the applicant argues that Cripe et al (US 10153421, hereinafter CRIPE) in view of Elmegreen et al (US 20130009668, hereinafter ELMEGREEN) does not disclose every element of the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227.  The examiner can normally be reached on 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/JONAS T BEARDSLEY/
Examiner, Art Unit 2811  

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811